 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 1 of 17 PageID #:32481




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


IN RE OPANA ER ANTITRUST                   MDL No. 2580
LITIGATION
                                           Lead Case No. 14-cv-10150

THIS DOCUMENT RELATES TO:                  Hon. Harry D. Leinenweber

All Actions
                                              PUBLIC VERSION



MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE
    THE OPINIONS AND PROPOSED TESTIMONY OF LUIS A. MOLINA




                                       1
    Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 2 of 17 PageID #:32482




        Defendants Endo Health Solutions Inc., Endo Pharmaceuticals Inc., Penwest

Pharmaceuticals Co. (collectively “Endo”) and Impax Laboratories, Inc. (“Impax”) submit this

Memorandum of Law in support of Defendants’ Motion to Exclude the Opinions and Proposed

Testimony of Luis A. Molina pursuant to Federal Rule of Evidence 702 and under Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

                                 PRELIMINARY STATEMENT

        This antitrust action involves Opana ER—both Original Opana ER, a long-acting opioid

medication launched by Endo in 2006, and Reformulated Opana ER, which was designed to be

crush resistant. In the actual world, Endo withdrew Original Opana ER from the market upon

launching Reformulated Opana ER, and never launched an authorized generic (“AG”) version of

Original Opana ER. Plaintiffs’ expert Luis A. Molina1 opines that Endo would have made different

decisions in Plaintiffs’ assumed but-for world, in which Endo and Impax did not enter the

challenged Settlement and License Agreement (“SLA”). He opines that,



                                                                                        —in direct

contradiction to what it did in reality.

        Mr. Molina’s opinions should be excluded under the standards set forth by Rule 702 and

Daubert. First, Mr. Molina neither has the necessary experience, nor has he done the necessary

analysis, to opine regarding what a company in Endo’s position would have been financially

incentivized to do in Plaintiffs’ but-for world. Second, Mr. Molina’s testimony would not be

helpful to the jury because his opinion consists of nothing but a bare recitation of record evidence



1
       Mr. Molina offers testimony on behalf of Direct Purchaser Plaintiffs, End Payor Plaintiffs,
and Retailer Plaintiffs. See Molina Rep. ¶ 2 n.1.

                                                 1
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 3 of 17 PageID #:32483




that should be left for the jurors to evaluate. Third, Mr. Molina impermissibly speculates about

Endo’s subjective intent and motivations.

                                       BACKGROUND

       Endo began developing Reformulated Opana ER in 2007 in response to concerns about

opioid abuse and misuse in the United States. See Ex. 1, ENDO-OPANA-000009311, at *312. In

July 2010, after more than three years of investment in research and development, Endo submitted

a New Drug Application (“NDA”) for Reformulated Opana ER to the United States Food and Drug

Administration (“FDA”). See Ex. 2, EPI001691550. The FDA approved Reformulated Opana ER

on December 9, 2011. See Ex. 3, END00315523. Reformulated Opana ER was approved for the

same indication as Original Opana ER. See Ex. 4, EPI001312978.

       Endo launched Reformulated Opana ER in March 2012—and at the same time, withdrew

Original Opana ER from the market




                                                                     Endo did not sell Original

Opana ER after launching its reformulated version. On May 31, 2012, Endo notified the FDA that

it was formally discontinuing Original Opana ER for reasons of safety. See Ex. 7, EPI000027305.

       On August 13, 2012, Endo filed a Citizen Petition asking the FDA to determine that

Original Opana ER had been discontinued for safety reasons. See Ex. 1, ENDO-OPANA-

00009311, at *324. Had the Citizen Petition succeeded—and it did not—no generic manufacturer

(including Impax) would have been permitted to launch a generic version of Original Opana ER,

and Endo’s Reformulated Opana ER would have been the only extended release oxymorphone

product on the market. See id.; Ex. 4, EPI001312978.

                                  Ex. 8, EPI002267578. Pharmaceutical manufacturer Purdue
                                               2
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 4 of 17 PageID #:32484




Pharma had successfully executed a Citizen Petition strategy when reformulating its own long-

acting opioid, Oxycontin, in 2010. Ex. 9.

       Endo never launched its own AG version of any Opana ER.




                                                 . But Endo never did.



   .

       Endo was also free to launch an AG of Original Opana ER for the 7.5mg and 15mg dosage

strengths at any time after Actavis launched its generic of those strengths in July 2011. Ex. 11,

EPI0977725. But Endo never launched an AG of Original Opana ER in these or any other dosage

strengths. See id. Contemporaneous documents show that the reason Endo chose not to launch an

AG of Original Opana ER was

                                                                                           Id.

       Here, Plaintiffs allege that Endo would have made the opposite choices absent the SLA.

According to Plaintiffs, Endo would have not only launched an AG version of Original Opana ER,

but kept both that AG and its branded version of Original Opana ER on the market after launching

Reformulated Opana ER. This assumption is a critical foundation for the models Plaintiffs’ experts

use to claim that they suffered damages as a result of the SLA. In support of this assumption, all

three groups of Plaintiffs rely entirely on the proffered expert opinions of Mr. Molina, who offers

the following four opinions:



                                            x;



                                                   3
     Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 5 of 17 PageID #:32485




                                                  .

Ex. 12, March 25, 2019 Expert Report of Luis Molina [hereafter “Molina Rep.”] ¶ 11.

         As explained below, each of Mr. Molina’s opinions should be excluded.

                                           ARGUMENT

I.       LEGAL STANDARD.

         A trial court is obligated to serve as “gatekeeper, screening proposed expert testimony for

relevance and reliability.” Ashtari v. GFS Marketplace, LLC, No. 09-7746, 2011 WL 3348063, at

*3 (N.D. Ill. Aug. 2, 2011) (citing Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993);

Kumho Tire Co. Carmichael, 526 U.S. 137, 147 (1993)). Rule 702 and Daubert govern this

gatekeeping, and Rule 702 provides:

                A witness who is qualified as an expert by knowledge, skill, experience,
                training, or education may testify in the form of an opinion or otherwise if:

                (a) the expert’s scientific, technical, or other specialized knowledge will
                    help the trier of fact to understand the evidence or to determine a fact in
                    issue;

                (b) the testimony is based on sufficient facts or data;

                (c) the testimony is the product of reliable principles and methods; and

                (d) the expert has reliably applied the principles and methods to the facts of
                    the case.

Fed. R. Evid. 702. When a court tests whether a proffered expert meets the requirements of Rule

702 and Daubert, the key considerations are “whether the expert is qualified in the relevant field,
                                                  4
  Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 6 of 17 PageID #:32486




and whether the reasoning or methodology is valid.” Sommerfield v. City of Chicago, 254 F.R.D.

317, 319–20 (N.D. Ill. 2008) (citations omitted). The proponents of the expert evidence must show

by a preponderance of the evidence that the expert meets the qualification requirements of Rule

702. See Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 705 (7th Cir. 2009).

       “The admission of expert testimony from technical fields is governed by the same concerns

and criteria as the admission of scientific expert testimony.” United States v. Brumley, 217 F.3d

905, 911 (7th Cir. 2000) (citations omitted). While courts may apply flexible standards for experts

who rely on their “extensive and specialized experience” in offering opinions, where an expert’s

testimony is based on his experience, the trial court must limit the expert’s testimony to “only

those areas in which the expert has extensive experience and training.” Miller UK Ltd. v.

Caterpillar, Inc., No. 10-3770, 2015 WL 10818831, at *3 (N.D. Ill. Nov. 1, 2015) (internal

citations and quotations omitted). And while a proper methodology may include reliance on

experience, “[t]alking off the cuff—deploying neither data nor analysis—is not an acceptable

methodology.” Lang v. Kohl’s Food Stores, Inc., 217 F.3d 919, 924 (7th Cir. 2000).

II.    MR. MOLINA’S OPINIONS 2 AND 4 SHOULD BE EXCLUDED BECAUSE HE
       IS NOT QUALIFIED TO OFFER SUCH OPINIONS AND APPLIED NO
       RELIABLE METHODOLOGY.

       A.      Mr. Molina is not qualified to offer opinions about a company in “Endo’s
               position.”

       To be qualified to testify under Rule 702, an expert witness must have “sufficient

specialized knowledge to assist the jurors in deciding the particular issues in the case.” Kumho

Tire, 526 U.S. at 156 (internal quotation marks omitted). “The question [to] ask is not whether an

expert witness is qualified in general, but whether his qualifications provide a foundation [to]

answer a specific question.” Myers v. Ill. Cntr. R. Co., 629 F.3d 639, 644 (7th Cir. 2010) (internal

citations and quotations omitted). In other words, not all expertise is equal—it must be tailored to


                                                 5
    Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 7 of 17 PageID #:32487




the actual issues on which an expert seeks to opine. See Ancho v. Pentek Corp., 157 F.3d 512,

518–19 (7th Cir. 1998) (“Just as a qualified and board certified heart surgeon does not possess

sufficient knowledge of orthopaedic medicine to render an expert opinion on spine surgery,

likewise we agree with the trial court’s ruling that a mechanical engineer such as [plaintiff’s expert]

lacks qualifications to give expert testimony about plant reconfiguration.”).

        “Whether a witness is qualified as an expert can only be determined by comparing the area

in which the witness has superior knowledge, skill, experience, or education with the subject matter

of the witness’s testimony.” Bakov v. Consol. World Travel, Inc., No. 15-2980, 2019 WL

1294659, at *9, 10 (N.D. Ill. Mar. 21, 2019) (quoting Carrol v. Otis Elevator Co., 896 F.2d 210,

212 (7th Cir. 1990)).      For testimony to be admissible, the expert must have specialized

knowledge—not just a general understanding—of the subject matter at hand. See Padilla v.

Hunter Douglas Window Coverings, Inc., 14 F. Supp. 3d 1127, 1131–34 (N.D. Ill. 2014)

(excluding expert with “impressive” pedigree who nonetheless lacked experience sufficiently

related to his opinions); see also Sports Arena Mgmt., Inc. v. K&K Ins. Grp., Inc., No. 06-6290,

2008 WL 4877452, at *2–3 (N.D. Ill. June 26, 2008) (excluding opinion from insurance claims

expert testifying on underwriting practices because his “experience in the insurance industry was

in claims, not underwriting”); Vigortone AG Prod., Inc. v. PM AG Prod., Inc., No. 99-7049, 2004

WL 783075, at *2–4 (N.D. Ill. Jan. 15, 2004) (Leinenweber, J.) (excluding expert who lacked

experience or training in subset of particular industry).2



2
        See also Kingsbury v. U.S. Greenfiber, LLC., No. 08-151, 2013 WL 7018657, at *2 (C.D.
Cal. Nov. 5, 2013) (excluding real estate agent with industry experience who had no specific
experience with the particular disclosure at issue); Previto v. Ryobi N. Am., 766 F. Supp. 2d 759,
765–66 (S.D. Miss. 2010) (excluding proposed expert who lacked relevant experience with the
specific factual issues in the case); Moltner v. Starbucks Coffee Co., No. 08-9257, 2009 WL
3573190 at *7 (S.D.N.Y. Oct. 23, 2009) aff’d, 624 F.3d 34 (2d Cir. 2010) (finding industry expert
who had general experience in food service not qualified to testify regarding the standard of care
                                                  6
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 8 of 17 PageID #:32488




       Mr. Molina contends that his experience qualifies him to offer expert opinions in this case.

See Molina Rep. ¶¶ 4–6, 11; Ex. 13, June 11, 2019 Deposition of Luis Molina 59:5-61:4. But a

comparison of Mr. Molina’s experience with the subject matter of his Opinions 2 and 4—what

decisions a rational company “in Endo’s position” would make with respect to product launches

and product discontinuations—reveals a sharp disconnect.

       Put simply, Mr. Molina has no experience with, and has never been in, “Endo’s position,”

which was unique in material ways. The factual record in this case is clear: (1) Endo spent years

investing in developing a reformulated version of Opana ER that was designed to be crush resistant

as a means of addressing “[m]ounting evidence of the public health crisis caused by abuse and

misuse of prescription opioid pain relievers,” Ex. 14, EPI000754087; (2) Endo simultaneously

engaged in efforts to obtain DEA quota, FDA approval, and physician acceptance of Reformulated

Opana ER, (3)

                          and (4)



                   Any decisions by Endo regarding whether to launch an AG of Original Opana

ER or to keep Original Opana ER on the market after launching Reformulated Opana ER would

have been made in the context of these undisputed facts.




in the take-out coffee industry); White v. Gerardot, No. 05-382, 2008 WL 4238959, at *7 (N.D.
Ind. Sept. 10, 2008) (finding that expert was not qualified to offer testimony regarding police
procedure when his expertise was as a firearms examiner and forensic scientist); Montefiore Med.
Ctr. v. Am. Prot. Ins. Co., No. 00-3235, 2003 WL 21108232, at *2–3 (S.D.N.Y. May 14, 2003)
(witness with general expertise in the construction industry not qualified to testify regarding
building codes and building deterioration); Trumps v. Toastmaster, Inc., 969 F. Supp. 247, 251-52
(S.D.N.Y. 1997) (mechanical engineering expert not qualified to testify about electrical
engineering where his research was not focused on electrical engineering specifically).

                                                7
    Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 9 of 17 PageID #:32489




        Mr. Molina, however, has never—not in his work at Pfizer, not in his work as a

consultant—had experience with anything like these circumstances. He has never been involved

in a reformulation of a product to address safety concerns. See Ex. 15, November 19, 2019

Deposition of Luis Molina 28:18-31:14. He has never been involved in any decision to launch an

AG (or to continue to market a branded product) when any product, let alone an opioid product,

has been reformulated for reasons of safety—nor can he even cite an “awareness” of such a

situation happening in his experience. Id.3 And Mr. Molina has never been involved in the filing—

or even the consideration of whether to file—a Citizen Petition. See id. 45:5-46:13.4 Indeed, no

role Mr. Molina ever held would have positioned him to be involved in, or prepared him to make,

such decisions.

        But Endo’s decisions with respect to Opana ER did not occur in a vacuum—they occurred

in a very specific context. Mr. Molina, therefore, is without any expertise that would allow him to

tell a jury what would have been “rational” for a company in Endo’s position to do under the

circumstances outline above.




3
       Nor was Mr. Molina ever actually involved in the decision to launch an AG following any
product reformulation during his time at Pfizer; at best, he can cite “awareness” of Pfizer launching
an AG for its “blockbuster antiepileptic drug” (the gabapentin product Neurontin) when also
launching a follow-on product that was not a reformulation of the prior product (the pregabalin
product Lyrica). Ex. 16, November 5, 2019 Rebuttal Report of Luis Molina [hereafter “Molina
Rebuttal Rep.”] Rep. ¶ 9. Mr. Molina was not, however, involved in making the decision to launch
the Neurontin AG. See Nov. 2019 Molina Dep. 35:4




            Awareness is neither experience nor expertise.
4
       Mr. Molina’s involvement with AGs was instead relegated to providing               to the
decision makers. See June 2019 Molina Dep. 167:21-173:21.

                                                 8
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 10 of 17 PageID #:32490




       Accordingly, based on his lack of expertise alone, Mr. Molina’s Opinions 2 and 4 should

be excluded. Even if Mr. Molina had the requisite expertise, however, these opinions should be

excluded because they are not the product of any valid, reliable methodology.

       B.      Mr. Molina failed to apply a valid, reliable methodology in reaching
               Opinions 2 and 4.

       “Expertise is a necessary but not a sufficient condition of admissibility under Rule 702.”

Huey v. United Parcel Serv., Inc., 165 F.3d 1084, 1087 (7th Cir. 1999) (emphasis added). A

qualified expert must still employ a reliable methodology to apply his or her specialized knowledge

or skills to the analysis at hand. See id. Even if he were qualified to do so—and he is not—Mr.

Molina has applied no reliable, testable analysis in forming his opinions. Mr. Molina claims his

opinion is grounded in economics, but he identifies no economic analysis supporting these

opinions, instead pointing only to his own “business acumen.” Rule 702 and Daubert prohibit this

ipse dixit opinion.

       Daubert provides a framework for testing the reliability of an expert’s methodology,

including whether the expert’s “‘theory or technique . . . can be (and has been) tested,’ whether it

‘has been subjected to peer review and publication,’ whether there is a high ‘known or potential

rate of error,’ whether there are ‘standards controlling the technique’s operation,’” and whether

the theory or technique enjoys “general acceptance” within a “relevant scientific community.”

White v. Fin. Credit Corp., No. 99-4023, 2001 WL 1665386, at *2 (N.D. Ill. Dec. 27, 2001)

(Leinenweber, J.) (quoting Daubert, 509 U.S. at 593-94). Ultimately, “[a]n expert’s opinion must

be reasoned and founded on data. It must also utilize the methods of the relevant discipline . . . .”

Bielskis v. Louisville Ladder, Inc., 663 F.3d 887, 894 (7th Cir. 2011); see also Lang, 217 F.3d at

924 (“[E]xperts’ work is admissible only to the extent it is reasoned, uses methods of the discipline

and is founded on data.”).


                                                 9
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 11 of 17 PageID #:32491




       By contrast, “[a] witness who invokes ‘my expertise’ rather than analytic strategies widely

used by specialists is not an expert as Rule 702 defines that term.” Zenith Elecs. Corp. v. WH-TV

Broad. Corp., 395 F.3d 416, 419 (7th Cir. 2005). Reliance on “industry expertise,” a “curriculum

vitae” and related “intuition . . . won’t do.” Id. Such testimony amounts to nothing more than

impermissible “subjective belief or unsupported speculation.” Daubert, 509 U.S. at 590.

       Mr. Molina here opines that



                                                                                            . See

Molina Rep. ¶¶ 90-94. According to Mr. Molina, the basis for his opinions is                  See

id. ¶¶ 91; 92

                          ; Molina Rebuttal Rep. ¶¶ 12, 13. Specifically, he asserts that Endo’s

launch of Reformulated Opana ER

                                                                    . . . ,” Molina Rep. ¶ 92, and

that Endo would have been                                to do so, id. ¶ 43. Mr. Molina further

contends that,




                                                                 Id. ¶¶ 20-21.

       Mr. Molina, however, offers no analysis in support of his contentions. He makes no

comparison of the economic benefits of Endo’s real-world choices versus the benefits of the

alternative path that Plaintiffs speculate Endo would have taken in the but-for world. He does not

attempt to show that Endo’s actual decisions would have been irrational in the but-for world, nor

does he attempt to determine whether the decisions he claims Endo would have made in the but-



                                               10
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 12 of 17 PageID #:32492




for world would have been more profitable than Endo’s actual decisions. He opines that his

proposed decisions are “more rational,” but conducted no analysis to confirm this.

       Indeed, Mr. Molina admits that he did not employ any analysis or methodology—in his

words, he did not “



                 June 2019 Molina Dep. 47:4-22; 48:18-49:6; see also id. 47:4-48:17; 290:20-

291:18 (testifying that                                                                        .

Specifically:

       




       




       




       In short, Mr. Molina purports to offer opinions as to what it would be economically

           for Endo to do, but he has done no economic analysis in support of those opinions and

has applied no methodology or analyses to test his assertions. The basis for his opinion can be

summed up in his flippant assessment that,



                                               11
    Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 13 of 17 PageID #:32493




June 2019 Molina Dep. 138:14-18. Indeed, Mr. Molina has no background nor training in

economics that would allow him to engage in any more substantive economic analysis. See Molina

Rep. Ex. A. Instead, Mr. Molina simply asks the Court and a jury to accept his subjective say-so,

pointing only to his personal                                                      as the methodology

employed in reaching his opinions in this matter. See Nov. 2019 Molina Dep. 16:12-17-3. He

simply concludes that from a                            his opinions                  Id. 43:15-21.5

         Ultimately, Mr. Molina offers nothing beyond the untestable “bottom line” opinions

routinely excluded by courts. See Mid–State Fertilizer Co. v. Exch. Nat’l Bank, 877 F.2d 1333,

1339 (7th Cir.1989) (“An expert who supplies nothing but a bottom line supplies nothing of value

to the judicial process.”); see also Huey, 165 F.3d at 1087; White, 2001 WL 1665386, at *3.

Intoning “economics” with no supporting analysis is not the stuff of expert opinion. In re Live

Concert Antitrust Litig., 863 F. Supp. 2d 966, 993 (C.D. Cal. 2012) (excluding expert where he

failed to conduct “economic analysis (be it quantitative or qualitative) tying [evidence] . . . to [his]

ultimate conclusions.”). An expert who “merely state[s] a fact and then provide[s] a conclusion,

without providing any analysis as to how [they] reached such a conclusion” fails to satisfy Rule

702 and Daubert. Dixon ex rel. Dixon v. Cook Cty., No. 09-6976, 2012 WL 4464460, at *3 (N.D.

Ill. Sept. 25, 2012); see also Minasian v. Standard Chartered Bank, PLC, 109 F.3d 1212, 1216

(7th Cir. 1997) (excluding expert where “[expert] did not gather any data on the subject, survey

the published literature, or do any of the other things that a genuine expert does before forming an




5
        Mr. Molina’s conclusory recitation of documents in the record, see, e.g., June 2019 Molina
Dep. 69:13-17, Molina Rep. ¶ 92, is not an adequate substitute for analysis, as explained in Section
III, supra. If anything, Mr. Molina’s pure reliance on parroting documents selected by counsel
serves to further emphasize the lack of any independent analysis supporting his opinions.
                                                  12
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 14 of 17 PageID #:32494




opinion[.]. . . [A]n expert’s report that does nothing to substantiate this opinion is worthless, and

therefore inadmissible.”).

III.   EACH OF MR. MOLINA’S FOUR OPINIONS FAIL BECAUSE HE MERELY
       RECITES DOCUMENTS UNDER THE GUISE OF EXPERT OPINION.

       Expert testimony that “simply rehash[es] otherwise admissible evidence about which [the

expert] has no personal knowledge—taken on its own—is inadmissible.” Fujifilm Corp. v.

Motorola Mobility LLC, No. 12-03587, 2015 WL 757575, at *27 (N.D. Cal. Feb. 20, 2015)

(internal quotations omitted); Sullivan v. Alcatel-Lucent USA Inc., No. 12-07528, 2014 WL

3558690, at *5 (N.D. Ill. July 17, 2014) (excluding expert who “simply reads and interprets

documents”); In re Lyondell Chemical Co., 558 B.R. 661, 667-68 (Bankr. S.D.N.Y. 2016)

(excluding expert’s factual narrative based on “cherry-picked examples from the discovery

record”); In re Traysol Prods. Liab. Litig., 709 F. Supp. 2d 1323, 1345-47 (S.D. Fla. 2010).

Experts cannot usurp the role of the factfinder in interpreting evidence by providing “factual

narratives and interpretations of conduct.” In re Rezulin Prods. Liability Litig., 309 F.Supp.2d

531, 549-51 (S.D.N.Y. 2004); see also, e.g., Aponte v. City of Chicago, No. 09-CV-8082, 2011

WL 1838773, at *2 (N.D. Ill. May 12, 2011) (rejecting expert who “essentially summarize[d]”

record evidence and “leap[t] to a conclusion that does not rely on specialized knowledge”).

       Each of Mr. Molina’s four opinions run afoul of this principle. His “analysis” consists of

offering his own narrative of the record, and speculating as to Endo’s                        ” and

                based on his review of documents about which he has no personal knowledge. See,

e.g., Molina Rebuttal Rep. ¶¶ 11-12. For example, much of Mr. Molina’s opinion that Endo was



          amounts to little more than narrating his own version of the record based on a selection

of documents. See, e.g., Molina Rep. ¶¶ 57-68. Similarly, Mr. Molina simply summarizes certain


                                                 13
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 15 of 17 PageID #:32495




documents in purporting to offer an opinion as to how the SLA impacted Endo’s decision-making

with respect to an AG launch. Id. ¶ 93-94. Finally, as explained above, Mr. Molina’s review of

documents cannot substitute for his failure to conduct any economic analysis in support of his

opinions as to what it would be economically “rational” for Endo to do.

       Such narrative is squarely outside the bounds of proper expert opinion, would not be

helpful to the jury, and should be excluded.

IV.    MR. MOLINA SHOULD NOT BE PERMITTED TO OFFER OPINIONS
       REGARDING ENDO’S MOTIVATION AND INTENT.

       Finally, this Court should exclude Mr. Molina’s Opinions 2, 3, and 4—



                                          —for an additional reason: They consist of speculation

about Endo’s motivations and intent and how they might have differed in the but-for world. Such

speculation falls well outside the bounds of permissible expert testimony. See Deutsch v. Novartis

Pharm. Corp., 768 F. Supp. 2d 420, 442 (E.D.N.Y. 2011) (explaining that expert testimony on

“intent, motive, state of mind, or evidence by which such state of mind may be inferred” is

inadmissible); see also Baldonado v. Wyeth, No. 04 C 4312, 2012 WL 1802066, at *8 (N.D. Ill.

May 17, 2012); Stanley v. Novartis Pharms. Corp., No. 11-3191, 2014 WL 12573393, at *3 (C.D.

Cal. May 6, 2014); Anderson News, L.L.C. v. Am. Media, Inc., No. 09-2227, 2015 WL 5003528,

at *3 (S.D.N.Y. Aug. 20, 2015). Such testimony is inherently speculative. See In re Flonase

Antitrust Litig., 884 F. Supp. 2d 184, 193 (E.D. Pa. 2012); Rezulin, 309 F.Supp.2d at 545.

       Ultimately, through Opinions 2-3, Mr. Molina seeks to tell a jury what Endo would have

been motivated to do with Original and Reformulated Opana ER in Plaintiffs’ but-for world

without the SLA. See June 2019 Molina Dep. 286:12-287:11 (testifying as to

                             Mr. Molina purports to opine as to what Endo            in launching


                                               14
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 16 of 17 PageID #:32496




Reformulated Opana ER. See id. 210:8-211:7. And in opining that

                                                  Mr. Molina speaks to Endo’s intent and claims

that

                                        See Molina Rebuttal Rep. ¶ 17; Nov. 2019 Molina Dep.

69:6-6 (characterizing                                               . Such attributions of Endo’s

motivation and intent infect each of Mr. Molina’s Opinions 2, 3, and 4.

       Along with his other shortcomings, Mr. Molina lacks expertise in mind-reading (and per

his own admission is not an expert in Endo, see June 2019 Molina Dep. 60:7-15), and his attempt

to ascribe motivation and intent to Endo’s conduct is beyond the scope of permissible expert

testimony. See In re Fosamax Prod. Liab. Litig., 645 F. Supp. 2d 164, 192 (S.D.N.Y. 2009). Mr.

Molina should be precluded from offering any testimony regarding Endo’s intent or motivation or

any testimony as to what Endo “would” have done in Plaintiffs’ but-for world.

                                        CONCLUSION

       For the reasons set forth herein, Defendants respectfully request that the Court exclude Mr.

Molina’s testimony.




                                               15
 Case: 1:14-cv-10150 Document #: 584 Filed: 04/29/20 Page 17 of 17 PageID #:32497




Dated: April 15, 2020                            Respectfully submitted,

 /s/ George G. Gordon                            /s/ Devora Allon
 George G. Gordon (admitted pro hac vice)        Jay P. Lefkowitz, P.C. (admitted pro hac vice)
 Julia Chapman (admitted pro hac vice)           Devora W. Allon, P.C. (admitted pro hac vice)
 Thomas J. Miller (admitted pro hac vice)        Evelyn Blacklock (admitted pro hac vice)
 John P. McClam (admitted pro hac vice)          KIRKLAND & ELLIS LLP
 DECHERT LLP                                     601 Lexington Avenue
 Cira Centre, 2929 Arch Street                   New York, NY 10022
 Philadelphia, PA 19104                          (212) 446-4800
 Tel.: (215) 994 4000                            jay.lefkowitz@kirkland.com
 Fax: (215) 994-2222                             devora.allon@kirkland.com
 george.gordon@dechert.com                       evelyn.blacklock@kirkland.com
 thomas.miller@dechert.com
                                                 James R.P. Hileman
 Craig Falls (admitted pro hac vice)             KIRKLAND & ELLIS LLP
 DECHERT LLP                                     300 North LaSalle Street
 1900 K Street, NW                               Chicago, IL 60654
 Washington, DC 20006                            (312) 862-7090
 Tel.: (202) 261-3300                            jhileman@kirkland.com
 Fax: (202) 261-3333
 craig.falls@dechert.com                         Counsel for Defendant Impax Laboratories, Inc.

 Angela Liu
 DECHERT LLP
 35 West Wacker Drive, Suite 3400
 Chicago, IL 60601
 Tel.: (312) 646-5800
 Fax: (312) 646-5858
 angela.liu@dechert.com

 Counsel for Defendants Endo Health Solutions
 Inc., Endo Pharmaceuticals Inc., and
 Penwest Pharmaceuticals Co.




                                            16
